UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K Annual Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Fiscal Year Ended December 31, 2013 Commission File No. 000-51229 CAPROCK OIL, INC. (Exact Name of Registrant as specified in its charter) Nevada 51-0482104 (State or other jurisdiction of incorporation) (IRS Employer Identification Number) 11011 Richmond Avenue, Suite 525 Houston, Texas (Address of principal executive offices) (zip code) (713) 479-7050 (Registrant's telephone number, including area code) Securities Registered Under Section 12(b) of the Exchange Act: None Securities Registered Under Section 12(g) of the Exchange Act: Common Stock, $0.01 par value Indicate by check mark if the Registrant is a well-known seasoned issuer (as defined in Rule 405 of the Securities Act): Yeso No þ Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act): Yeso No þ Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes:þ No: o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months.Yes:þ No: o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K. þ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated fileroNon-accelerated fileroSmaller reporting companyþ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act): Yeso No þ The aggregate market value of Common Stock held by non-affiliates of the Registrant (based upon the closing price of such shares as quoted on the OTC Bulletin Board) as of the last business day of the most recently completed second fiscal quarter was approximately $42,600. The number of shares outstanding of the Registrant's Common Stock as of March 25, 2014 was 51,088,276 shares. CAPROCK OIL, INC. (formerly, Stratum Holdings, Inc.) 2-K INDEX Page PART I Item 1 and 2. Description of Business and Properties. 3 Item 3. Legal Proceedings. 6 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 7 Item 6. Selected Financial Data. 7 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations. 8 Item 8. Financial Statements and Supplementary Data. 11 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure. 11 Item 9A. Controls and Procedures. 11 Item 9B. Other Information. 12 PART III Item 10. Directors, Executive Officers and Corporate Governance. 13 Item 11. Executive Compensation. 14 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 14 Item 13. Certain Relationships and Related Transactions, and Director Independence. 15 Item 14. Principal Accounting Fees and Services. 15 PART IV Item 15. Exhibits, Financial Statement Schedules. 16 Signatures. 35 2 PART I Item 1 and 2. Description of Business and Properties. Caprock Oil, Inc., formerly, Stratum Holdings, Inc. (“we”, “our” or the “Company”), is an energy holding company headquartered in Houston, Texas, whose operations are presently focused on the Exploration & Production business.In that business, our wholly-owned subsidiaries, CYMRI, L.L.C. (“CYMRI”) and Triumph Energy, Inc. (“Triumph”), maintain working interests in approximately 45 to 50 producing oil and gas wells in Texas and Louisiana, with net production of approximately 600 MCF equivalent per day.We seek to increase shareholder value through an approach centered on growth and transaction opportunities, either as an acquirer or a seller, in the energy industry. Following the unexpected passing of our former Chief Executive Officer and majority shareholder in April 2013, we have undergone two significant corporate level transactions, one of which occurred before December 31, 2013, while the other occurred subsequent to that date.Those two transactions are summarized below: ● On September 27, 2013, a private investment company, Pioneer Group, LLC (“Pioneer”), acquired approximately 80% of our outstanding Common Stock from the estate and family members of our former majority shareholder. ● On March 17, 2014, we completed the acquisition of Cinco NRG, LLC (“Cinco”), a private oil and gas company, which was under common control by Pioneer.We acquired Cinco through the issuance of a total of 46,942,538 shares of our Common Stock.As a result of this transaction, the members of Cinco, including Pioneer, now own approximately 95% of our total shares of Common Stock outstanding.At present, Cinco has a 10% non-operated working interest in a producing field in Texas and a 50% operated working interest in two exploratory prospects in Alabama.In conjunction with this transaction, we also changed our name to Caprock Oil, Inc. Through June 3, 2011, we also operated in the Canadian Energy Services business via two wholly-owned subsidiaries, Decca Consulting, Ltd. and Decca Consulting, Inc. (collectively referred to as “Decca”).On that date, we sold the outstanding capital stock of Decca to a private company for a total sales price of $4.6 million (plus a working capital adjustment), payable in a combination of: (a) Cash; (b) Short-term, non-interest bearing notes; and (c) Long-term, interest bearing notes, payable in 48 monthly installments of principal and interest.Following a dispute with the purchaser on the payment of the interest bearing notes, we reached a definitive agreement with the purchaser on a settlement of the outstanding balance of such notes in December 2013. The following sections provide additional background information on our activities in the Exploration & Production business. Exploration & Production Our Exploration & Production operations commenced with the acquisition of CYMRI’s predecessor company in May 2006 for a combination of cash, notes payable and Common Stock totaling $12.7 million.CYMRI was originally formed in July 2001 by shareholders of the predecessor company to acquire long-lived oil and gas reserves.CYMRI completed several oil and gas property acquisitions in South Texas, primarily known as the Burnell and Kibbe Fields, in 2001-2003. CYMRI had previously acquired a Louisiana energy consulting company, Petroleum Engineers, Inc. (“PEI”), in June 2004 for total consideration of $5.1 million and that acquisition included working interests in various non-operated oil and gas properties in South Louisiana owned by Triumph, which was a PEI affiliate at that time.The Company’s subsequent sale of PEI to another company in March 2008 did not include the oil and gas properties of Triumph. Shown below are certain SEC required disclosures regarding the currently owned oil and gas properties of CYMRI and Triumph in our Exploration & Production business. 3 Oil and Gas Reserves The following table sets forth summary information with respect to the estimates of CYMRI/Triumph’s proved oil and gas reserves, as of December31, 2013, prepared by Prator Bett, L.L.C., our independent reservoir engineering firm: Oil Gas Total PV10 Value (MBbl) (MMcf) (MMcfe) (000's) Proved developed reserves $ Proved undeveloped reserves - Total proved reserves Discounted future income taxes ) Standardized measure of discounted future net cash flows $ Proved reserves are those quantities of petroleum, which by analysis of geoscience and engineering data, can be estimated with reasonable certainty to be commercially recoverable, from a given date forward, from known reservoirs and under defined economic conditions, operating methods, and government regulations.The technical persons responsible for preparing our reserve estimates are independent petroleum engineers that meet the requirements regarding qualifications, independence, objectivity, and confidentiality set forth in the Standards Pertaining to the Estimating and Auditing of Oil and Gas Reserves Information promulgated by the Society of Petroleum Engineers.We employ adequate internal controls over the data provided to our independent reservoir engineers to insure that our reserve estimates are in compliance with the Securities and Exchange Commission (“SEC”) definitions and guidance. In accordance with the guidelines of the SEC, the reservoir engineers’ estimates of future net revenues from our properties and the pre-tax PV 10 Value amounts thereof are made using oil and gas sales prices in effect as of the dates of such estimates and are held constant throughout the life of the properties, except where such guidelines permit alternate treatment, including the use of fixed and determinable contractual price escalations. The average beginning of the month prices for the year ended December 31, 2013 used in such estimates were $96.84 per barrel of oil and $3.41 per Mcf of gas. Productive Oil and Gas Wells and Acreage As of December 31, 2013, CYMRI and Triumph maintained ownership interests in a total of 33.0 gross (17.2 net) productive wells in the State of Texas and 15.0 gross (2.0 net) productive wells in the State of Louisiana for a grand total of 48.0 gross (19.2 net) productive oil and gas wells.CYMRI and Triumph did not participate in the drilling of any new oil and gas wells in the three years ended December 31, 2013. As of December 31, 2013, CYMRI and Triumph had ownership interests in approximately 3,000 net productive acres in the States of Texas and Louisiana.CYMRI and Triumph had no significant interests in any undeveloped acreage. Production Prices and Costs The average per barrel oil price received for CYMRI/Triumph’s net oil production in the years ended December 31, 2013, 2012 and 2011 were $96.80, $97.42 and $95.63, respectively.The average per Mcf gas price received for CYMRI/Triumph’s net gas production in the years ended December 31, 2013, 2012 and 2011 were $3.26, $2.75 and $4.42, respectively.In the same periods, CYMRI/Triumph’s net production costs averaged $6.22, $6.45 and $6.58, respectively, per Mcf equivalent. CYMRI/ Triumph’s oil and gas production is sold to various purchasers in the States of Texas and Louisiana at spot or market sensitive prices under short-term contracts.CYMRI/ Triumph had no delivery commitments in the three years ended December 31, 2013. 4 Recent Acquisition Effective March 17, 2014, the Company completed the acquisition of Cinco, a private oil and gas company, which was under common control by Pioneer.The Company acquired Cinco through the issuance of a total of 46,942,538 shares of our Common Stock.As a result of this transaction, the members of Cinco, including Pioneer, now own approximately 95% of our total shares of Common Stock outstanding.Cinco was formed in April 2013 to acquire working interests in specific oil and gas properties in the States ofTexas and Alabama. At present, Cinco has a 10% non-operated working interest in a currently producing field in Texas and a 50% operated working interest in two exploratory prospects in Alabama.Cinco is now a wholly-owned subsidiary of the Company and is proposing to drill a well on the first Alabama exploratory prospect in the first half of 2014. Competition Competition in the Exploration & Production business is extremely intense.Competitors include major oil and gas companies, large and small independent producers, and individual producers and operators.Many competitors have financial resources substantially greater than ours, and staffs and facilities substantially larger than ours.In the Exploration & Production business, our success in operating our existing oil and gas properties as well as in acquiring and developing additional properties will depend on our ability to operate in this highly competitive environment. Employees As of December 31, 2013, the Company had a total of three permanent employees at its corporate headquarters located in Houston, Texas.All of these individuals are co-employed by CYMRI, L.L.C. and Insperity, Inc., a professional employer organization.Our field operations and certain administrative functions are performed substantially by independent contractors in Texas and Louisiana. Regulation The oil and gas industry is subject to extensive federal and state governmental regulations which affect our Exploration & Production business.These governmental mandates include federal and state regulations governing environmental quality and pollution control, state limits on allowable rates of production by individual well or proration unit, the amount of oil and gas available for sale, the availability of adequate pipeline and other transportation and processing facilities and the marketing of competitive fuels. Oil and Gas Terminology The following terms are used to describe quantities of oil and natural gasin this document. ● Bbl—One stock tank barrel, or 42 US gallons liquid volume, of crude oil or other liquid hydrocarbons. ● Mcf—One thousand cubic feet of natural gas. ● MBbl—One thousand Bbls. ● MMcf—One million cubic feet of natural gas. ● MMcfe—One million cubic feet of natural gas equivalent, converting oil to gas at the ratio of 6 Mcf of gas to 1 Bbl of oil. 5 Available Information Our website address is www.caprockoil.com, however, the website information is not part of this report. We file annual, quarterly, and special reports, proxy statements, and other information periodically with the SEC.Such reports, proxy statements and other information filed with the SEC may be accessed electronically by means of the SEC's website at www.sec.gov.This material may also be inspected and copied at the public reference facilities of the SEC at treet N.E., Washington, DC 20549. Item 3. Legal Proceedings. See Note 8 to our Consolidated Financial Statements. 6 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Since July 2005, our Common Stock has been quoted and traded on the OTC Bulletin Board.In March 2007, our trading symbol was changed to STTH.OB.Because we trade in the OTC Bulletin Board, a shareholder may find it difficult to dispose of or obtain accurate quotations as to price of our Common Stock. In addition, the Securities Enforcement and Penny Stock Reform Act of 1990 requires additional disclosure related to the market for penny stock and for trades in any stock defined as a penny stock. In December 2009, we completed a 1-for-10 reverse stock split of our Common Stock, pursuant to a plan approved by our Board of Directors.Accordingly, all Common Stock share and per share amounts in this annual report have been retroactively adjusted to reflect the reverse stock split.As of March 25, 2014, we had a total of 51,088,276 shares of our Common Stock outstanding and the number of holders of record of our Common Stock at that date was approximately 90.The following table sets forth the high and low bid prices of our Common Stock for each quarter during the calendar years 2012 and 2013: Bid Price High Low First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ We have never declared nor paid any cash dividends on our Common Stock and do not anticipate declaring any dividends in the foreseeable future.We expect to retain our cash for the operation and maintenance of our business.In addition, our senior bank credit facility contains restrictions on the payment of dividends to the holders of our Common Stock.We have made no repurchases of our Common Stock for the year ended December 31, 2013. The Company has an equity-based compensation plan which was approved by the stockholders in October 2005 and amended in October 2006.Under the plan, as amended, a maximum of 240,000 shares may be awarded to directors and employees via the issuance of equity-based derivatives in the form of stock options, restricted stock or stock appreciation rights. As of December 31, 2013, the Company had no such equity-based derivatives outstanding under the stockholder approved plan referenced above.As of December 31, 2013, the Company had no other equity-based derivatives, in the form of stock warrants, which were issued and outstanding outside of the stockholder approved plan. Item 6. Selected Financial Data. Information for this Item is not required as the Registrant is a “smaller reporting company” as defined in Rule 12b-2 of the Exchange Act. 7 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. The following discussion of our financial condition and results of operations should be read in conjunction with, and is qualified in its entirety by, the Company’s consolidated financial statements and notes thereto included in Item 8 in this Annual Report on Form 10-K. This item contains forward-looking statements that involve risks and uncertainties. Actual results may differ materially from those indicated in such forward-looking statements. Overview We are an energy holding company whose operations are primarily focused on the Exploration & Production business.In that business, our wholly-owned subsidiaries, CYMRI and Triumph, maintain working interests in approximately 45 to 50 producing oil and gas wells in Texas and Louisiana, with net production of approximately 600 MCF equivalent per day.We seek to increase shareholder value through an approach centered on growth and transaction opportunities, either as an acquirer or a seller, in the energy industry. As indicated in the Form 8-K filed on October 2, 2013, we underwent a “change of control” at the shareholder level following the unexpected passing of our former Chief Executive Officer and majority shareholder in April 2013 (see Part II, Item 9B).Since the change of control transaction, we have been seeking new growth opportunities for the Company. Through June 3, 2011, we also operated in the Canadian Energy Services business via two wholly-owned subsidiaries, Decca Consulting, Ltd. and Decca Consulting, Inc. (collectively referred to as “Decca”).On that date, we sold the outstanding capital stock of Decca to a private company for a total sales price of $4.6 million (plus a working capital adjustment), payable in a combination of: (a) Cash; (b) Short-term, non-interest bearing notes; and (c) Long-term, interest bearing notes, payable in 48 monthly installments.Following a dispute with the purchaser on the payment of the interest bearing notes, we reached a definitive agreement with the purchaser on a settlement of the outstanding balance of such notes in December 2013 (see Note 2). Results of Operations The following discussion reflects the revenues and expenses for the years ended December 31, 2013 and 2012, as reported in our consolidated financial statements and notes thereto included in Item 8. Year ended December 31, 2013 versus year ended December 31, 2012 — Total revenues, not including interest income, were $2,623,000 for the year ended December 31, 2013 compared to $2,840,000 for the year ended December 31, 2012. Revenues from CYMRI’s and Triumph’s oil and gas sales for the year ended December 31, 2013 were $2,623,000 compared to $2,840,000 for the year ended December 31, 2012.In the year ended December 31, 2013, revenues from oil production were $2,414,000, reflecting volumes of 24,940 barrels at an average price of $96.80 per barrel, while gas revenues were $209,000, reflecting volumes of 64,285 Mcf at an average price of $3.26 per Mcf.On an overall basis, these amounts reflect a decrease in production volumes of approximately 11% partially offset by an increase in average oil and gas prices of approximately 4%.We expect continued volatility in oil and gas commodity prices in future years. Lease operating expenses (“LOE”), including production taxes, were $1,331,000 for the year ended December 31, 2013 versus $1,550,000 for the year ended December 31, 2012, representing LOE of CYMRI’s and Triumph’s oil and gas properties.This decrease was largely due to the decline in production volumes. Depreciation, depletion and amortization (“DD&A”) expense for the year ended December31, 2013 was $414,000 versus $491,000 for the year ended December 31, 2012, representing DD&A of CYMRI’s and Triumph’s oil and gas properties.This decrease was mostly due to the decline in production volumes. Accretion expense on asset abandonment obligations for the year ended December 31, 2013 was $37,000 versus $34,000 for the year ended December 31, 2012, essentially equivalent amounts in both periods. 8 Workover expenses for the year ended December 31, 2013 were $293,000 versus $779,000 for the year ended December 31, 2012, representing workovers on CYMRI’s South Texas oil and gas properties. This decrease was largely experienced in CYMRI’s Kibbe Field and Triumph’s Egan Field. Selling, general and administrative (“SG&A”) expenses for the year ended December 31, 2013 were $883,000 compared to $1,019,000 for the year ended December 31, 2012.Thisdecrease was due to the reduction of certain overhead costs following the unexpected passing of our former Chief Executive Officer in April 2013. Interest income for the year ended December 31, 2013 was $50,000 versus $126,000 for the year ended December 31, 2012.Such amounts in both years largely resulted from interest income accrued on the long-term, interest-bearing notes receivable arising from the 2011 sale of Decca (see Note 2). Interest expense for the year ended December 31, 2013 was $131,000 versus $163,000 for the year ended December 31, 2012.This decrease was mostly due to a decline in outstanding borrowings. Loss on settlement of notes receivable was $286,000 for the year ended December 31, 2013 versus $250,000 for the year ended December 31, 2012.Such amounts reflect losses related to collection of the outstanding balance of the long-term, interest-bearing notes issued in the 2011 sale of Decca, for which a definitive settlement was reached in December 2013 (see Note 2). Gain on oil and gas derivatives for the year ended December 31, 2013 was $5,000 versus $151,000 for the year ended December 31, 2012.This fluctuation was due to the change in fair value of CYMRI’s outstanding oil and gas derivative contracts (see Note 4). Income taxes were a provision of $792,000 for the year ended December 31, 2013 compared to a benefit of $398,000 for the year ended December 31, 2012.These annual amounts reflected consolidated income tax rates of (114%) and 34%, respectively.As further described in Note 6, we recognized an adjustment in the year ended December 31, 2013 to substantially reduce the carrying value of the deferred tax asset associated with our tax operating loss carryforwards as a result of a “change of control” transaction occurring in September 2013.Due to this adjustment, we reported a tax provision in the year ended December 31, 2013 in the amount of $792,000, notwithstanding the fact that we reported a pre-tax net loss for that period. Liquidity and Capital Resources Operating activities.Net cash provided by operating activities for the year ended December 31, 2013 was $91,000 compared to net cash used in operating activities for the year ended December 31, 2012 of $241,000.This comparative difference was primarily due to the decrease in cash operating loss in the year ended December 31, 2013. Investing activities.Net cash provided by investing activities, after deducting capital expenditures, was $950,000 for the year ended December 31, 2013 compared to $711,000 for the year ended December 31, 2012.This fluctuation largely resulted from the receipt of payments of the notes receivable from the Decca purchaser in the amount of $950,000 in the year ended December 31, 2013 versus $819,000 in the year ended December 31, 2012 (see Note 2). Financing activities. Net cash used in financing activities for the year ended December 31, 2013 was $678,000 compared to $715,000 for the year ended December 31, 2012.This relative difference in net financing cash flows was primarily due to the reduction in payments of stockholder advances. 9 As disclosed in Note 5, a substantial portion of our existing long term debt is in the form of a bank credit facility secured by CYMRI/Triumph’s producing oil and gas properties.Borrowings under the bank credit agreement are subject to a borrowing base, which is periodically redetermined, based on oil and gas reserves.Such short term borrowings amounted to $1,836,000 as of December 31, 2013 and did not fluctuate significantly in the year then ended.The bank credit agreement does not require monthly principal payments so long as outstanding borrowings are less than a declining borrowing base.Effective January 1, 2014, the bank credit agreement was amended to redefine the declining borrowing base and retain all other significant terms while extending the maturity for 12 months to January 1, 2015.As the extended debt amount is essentially due within one year after December 31, 2013, the outstanding borrowings are classified as a current liability as of December 31, 2013. We also have other debt amounts outstanding as more fully described in Note 5 and reflected in the table below (however, we have no off Balance Sheet arrangements).The following table sets forth the contractual obligations under our long-term debt and operating lease agreements as of December 31, 2013 (in thousands): Payments Due By Period Total 2015-2016 2017-2018 After 2018 Long-term debt $ $ $
